Title: To Thomas Jefferson from Thomas Munroe, 14 July 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     14th July 1805
                  
                  Having just heard that you will probably leave the City tomorrow morning, I have supposed it might not be improper to enclose a blank warrant for your signature in case you, Sir, should deem it necessary to place a further sum of money in my hands, or to lodge it in the Treasury, or elsewhere to be Drawn when the sum now in hand shall have been expended.—Some inconvenience might arise from the necessity of waiting after the sum in hand is disbursed till a Letter could go to & return from Monticello with authority to Draw more. I have in hand about $5,300 of the last Drawn $10,000—
                  I have taken the liberty of mentioning the subject merely because I thought it possible more important matters might prevent your attending to it, altho’ if it occurred to you you might think it proper to leave a power with the Secretary of the Treasury or myself.—I Have the Honor to be with the greatest respect, Sir, Yr. mo. Ob. Servt.
                  
                     Thomas Munroe 
                     
                  
               